Citation Nr: 1441480	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-20 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for heart disease, including coronary artery disease.

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

4.  Entitlement to service connection for residuals of a stroke.

5.  Entitlement to service connection for residuals of a stomach disability.

6.  Entitlement to service connection for bilateral below the knee amputation.

7.  Entitlement to service connection for renal disease.

8.  Entitlement to service connection for anemia, claimed as blood disease.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2014, the Veteran, accompanied by his representative, testified at a hearing before the undersigned.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his testimony before the Board in July 2014, the Veteran indicated that he was exposed to Agent Orange in the Philippines and aboard ship off Vietnam.  

VA's Adjudication Procedures Manual, M21-1MR, part IV, subpart ii, 2.C.10.o, sets forth procedures for the verification of herbicide exposure in areas outside the Republic of Vietnam (RVN) or the Korean Demilitarized Zone.  The record does not document that these procedures have been followed. 

Accordingly, the case is REMANDED for the following action:

1.  Follow M21-1 procedures for verifying herbicide exposure outside of Vietnam or the Korean DMZ.  Document all efforts to comply with the manual provisions.

The Veteran claims exposure at Subic Bay, Clark Air Force Base, and from desalinated water aboard the USS Hancock off the coast of Vietnam (he has pointed to evidence that desalination concentrates herbicides).

4.  Invite the Veteran to submit statements from his brother-in-law and other individuals noted in his testimony, which could substantiate his reports regarding his on ship experiences and his presence in areas sprayed with Agent Orange in the military.  Photographs, contemporaneous letters, or other evidence that may support his claim that he was exposed to Agent Orange in service should also be requested.

6.  If warranted by the evidence, arrange for an appropriate VA examination for the purpose of determining whether the Veteran's claimed disabilities are related to the Veteran's military service, to include exposure to Agent Orange.  


7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



